DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,463,564 A to McInerney (McInerney) in view of Hohkita.
In reference to independent claim 18, McInerney discloses:
An exhaust system (10) for an internal combustion engine (14), comprising: 
a turbocharger (12) having a turbine (16), 
a bypass path (22) arranged to allow exhaust gas to bypass the turbine (16) (see col. 4 at lines 26-30), the bypass path (22) having an inlet end (48) and an outlet end (60) including a valve seat (70), the bypass path (22) defining a bypass path principal flow axis between the ends (see Fig. 2), 
a wastegate valve element (68), and
a chamber (57, 28; see Fig. 2), 
wherein the bypass path (22) is selectively closable by the wastegate valve element (68) to prevent exhaust gas flowing from the engine (14) from bypassing the turbocharger (12) and thereby enter the chamber when the wastegate valve element (68) is seated in a closed condition on the valve seat (70) (as shown in Fig. 2) and 
wherein the bypass path (22) is selectively openable by the wastegate valve element (68) when the wastegate valve element (68) is in an open condition (i.e. wastegate valve 20 is open when the wastegate valve element is moved to an open position) away from the valve seat to allow exhaust gas flowing from the engine to bypass the turbocharger (see col. 4 at lines 26-30 and col. 6 at lines 21-27), exhaust gas exiting the bypass path along the bypass path principal flow axis being diverted by the wastegate valve element along a different flow axis (61) within the chamber (see Fig. 2) (when the disk-shaped valve head 68 of the wastegate valve is in an open condition, i.e. from partially to fully open, the course of exhaust gas flowing through the bypass path turned toward a flow axis that is different from the main flow axis of the bypass path, i.e. the bypass exhaust gas flow is rerouted to flow alone the central axis 61 of the outlet conduit 28), 
wherein exhaust gas exiting the turbine is directed along a second principal flow axis (see Fig. 2 of McInerney annotated below, which shows various flow paths of the exhaust gases exiting the bypass path as well as exhaust gases exiting the turbine which would flow along parallel axes),
wherein a plane defined by the wastegate valve element is parallel to the second principal flow axis (see Fig. 2 of McInerney annotated below, which shows one open position of various open positions of the valve head 68 between fully closed and fully open, the one open position in which the plane of the valve head is parallel with exhaust gases exiting the turbine, e.g. along 61), and
wherein the different flow axis of the diverted gases exiting the outlet end of the bypass path is parallel to the plane defined by the wastegate valve element (see annotations of Fig. 2 of McInerney below) and the second principal flow axis of the gases exiting the turbine of the turbocharger (see Fig. 2; exhaust gas exiting the bypass path and the turbine are both directed along the outlet conduit 28 and are thus parallel flows).

    PNG
    media_image1.png
    413
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    525
    media_image2.png
    Greyscale

McInerney does not disclose: a catalytic converter, wherein exhaust gas exiting the bypass path impinges directly upon a leading face of the catalytic converter, and exhaust gas exiting the turbine is directed along the second principal flow axis to impinge directly upon the leading face of the catalytic converter.
Hohkita teaches an internal combustion engine system (see Fig. 10) including a turbocharger (“turbo-supercharger”, not numbered) having a turbine (2), a bypass path (2b), a wastegate valve (9) in the bypass path (2b) (see Fig. 10), and a catalytic converter (17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of McInerney to include a catalytic converter as taught by Hohkita in order to provide emission control by reducing emission of pollutants via chemical reactions.  In addition, in adding the catalytic converter to the system of McInerney would have resulted in the exhaust gas exiting the bypass path impinging directly upon a leading face of the catalytic converter, and exhaust gas exiting the turbine being directed along a second principal flow axis to impinge directly upon the leading face of the catalytic converter.  Having the exhaust gases from both the turbine and the bypass path directly impinging on the catalytic converter as taught by Hohkita would prevent potential thermal losses at the walls of the exhaust passage.
In reference to dependent claim 19, McInerney further discloses: the valve seat (70) defines a plane that is non-orthogonal to the bypass path principal flow axis (see Fig. 2 annotated above).
In reference to dependent claims 20-22, McInerney further discloses: the wastegate valve element (68) is pivotable (about the shaft 76), at its fully open position, to an angle (, see annotation of Fig. 2 below) with respect to the plane defined by the valve seat (70), wherein the angle is from 30o to 70o, 36o to 63o or 40o to 50o (Fig. 2 shows an angle of opening of the wastegate valve 20 that is greater than 45o).

    PNG
    media_image3.png
    681
    815
    media_image3.png
    Greyscale

In reference to dependent claims 23 and 24, McInerney further discloses: wastegate valve element (68) is pivotable (about the shaft 76), at its fully open position, to an angle (, see annotation of Fig. 2 below) of 0o to 60o or 45o to 60o, with respect to the bypass path principal 
    PNG
    media_image4.png
    681
    1165
    media_image4.png
    Greyscale
flow axis (22).









In reference to dependent claim 25, McInerney further discloses: the bypass path (22) is provided, at least in part, by a conduit (22), the valve seat (70) being provided on a distal end of the conduit (see Fig. 2, which shows the valve seat 70 being provided at the outlet—thus the distal end—of the bypass path/conduit 22).
In reference to dependent claim 26, McInerney further discloses: the bypass path (22) is arranged to protrude into the chamber (57, 28; see Fig. 2).
In reference to dependent claim 27, McInerney further discloses: the wastegate valve element (68) pivots into or towards a center of the chamber (57, 28) downstream of the bypass path (22) (see Fig. 2, which shows that the valve element 68, when opened, extends into and toward the center of the chamber, i.e. at/near the central axis 61, which is downstream of the bypass path 22).
In reference to dependent claims 29-30, McInerney further discloses: the valve seat (70) defines a plane at the outlet end of the bypass path (22) (see annotations above), the plane is at an angle to the bypass path principal flow axis, and the angle is less than 90o or between 45o and 90o (, see Fig. 2 annotated below).

    PNG
    media_image6.png
    681
    815
    media_image6.png
    Greyscale

In reference to dependent claims 31-32, even though McInerney and Hohkita are silent regarding these specific ranges of angles, they would have been obvious to one having ordinary skill in the art these angles would have been obvious to one having ordinary skill in the art as it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05.
In reference to dependent claim 33, McInerney further discloses: an actuator (72, 74, 76, 80, 82, and actuator device not numbered; see Figs. 2-4 and col. 7 at lines 12-30) to open and close the wastegate valve element, wherein the actuator is selected from an electric actuator, a vacuum actuator and a mechanical actuator (see col. 7 at lines 29-31).
In reference to independent claim 34, McInerney further discloses: a plane defined by the valve seat is non-parallel to the leading face of the catalytic converter (see annotated Fig. 2 of McInerney modified to include the catalyst taught by Hohkita below).

    PNG
    media_image7.png
    681
    1276
    media_image7.png
    Greyscale

In reference to independent claim 35, McInerney is silent regarding the turbocharger being a twin scroll turbocharger.
Hohkita further teaches that the engine maybe be coupled to a twin scroll turbocharger (see [0049] of Hohkita).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a twin scroll turbocharger as taught by Hohkita in order to vary the capacity of the turbine of the turbocharger to meet the desired operating requirements of the engine.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohkita in view of McInerney.
In reference to independent claim 36, Hohkita discloses:
A method of heating a catalytic converter of an engine to an effective temperature (see Abstract), for example during a start-up phase of the engine, the method comprising
causing at least some gases from the engine to bypass a turbocharger turbine (2) along a bypass path having a bypass path principal flow axis (see annotated Fig. 10 below) between an inlet end and an outlet end of the bypass path (see Abstract), 
diverting the gases exiting the outlet end of the bypass path from the bypass path principal flow axis to impinge directly onto a leading face of a monolith of the catalytic converter (17) by diverting the gases exiting the outlet end of the bypass path by a valve element (9), and 
directing gases exiting a turbine of the turbocharger to impinge onto the leading face of the monolith of the catalytic converter (17) (see Fig. 10).
However, Hohkita does not disclose exhaust gases exiting the outlet end of the bypass path from the bypass path principal flow axis being diverted along a different flow axis by aligning a plane defined by the valve element parallel to a second principal flow axis and the gases exiting a turbine of the turbocharger being directed along the second principal flow axis to impinge directly onto the leading face of the monolith of the catalytic converter.
McInerney teaches operating an engine including causing at least some gases from the engine (14) to bypass a turbocharger turbine (16) along a bypass path (22) (see col. 4 at lines 26-30) and diverting the gases exiting the outlet end of the bypass path (22) from the bypass path principal flow axis (see Fig. 2 of McInerney annotated in the rejection of claim 1 above).  Moreover, Fig. 2 of McInerney shows (see annotations presented in rejection of claim 18 above) the various flow paths of the exhaust gases exiting the bypass path and exhaust gases exiting the turbine being parallel.  Figure 2 of McInerney further shows one open position of various open positions of the valve head 68 between fully closed and fully open, the one open position in which the plane of the valve head is parallel with exhaust gases exiting the turbine, e.g. along 61, as well as the different flow axis of the diverted gases exiting the bypass path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bypass path of Hohkita with that of McInerney in order to achieve the steps above because the modification would have resulted in preventing potential thermal losses at the walls of the exhaust passage.

    PNG
    media_image8.png
    782
    739
    media_image8.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. 
With respect to the 35 USC 103 rejections, Applicant argues that McInerney does not disclose/teach the orientation of the valve head 68 and an arrangement in which the principal flow axis of gases exiting the turbine is oriented directly at a monolith of a catalytic converter.  Specifically, Applicant alleges that the exhaust gases exiting the turbine in the cited combination would necessarily encounter a wall of a housing prior to reaching a catalytic converter instead of flowing principally directly at the monolith of the catalytic converter.  
As previously discussed in the Final Rejection mailed February 2, 2022 and further discussed in the above rejections, the valve head 68 of McInerney is openable to various open positions in between the fully closed and fully opened exemplified in the Drawings, see e.g. Fig. 2.  For instance, col. 8 at lines 9-19 of McInerney, discusses that the valve operates in partially and fully open positions.  Thus, it is possible for the valve of McInerney to be adjusted to an open position in which a plane of the valve head 68 is parallel to the central axis 61 of the outlet conduit 28, along which exhaust gases exiting both the bypass path and the turbine flow.
Furthermore, even though some exhaust gases may encounter a wall of the housing, as would necessarily be the case in Applicant’s invention since in a gaseous state, particles in a fluid flow would travel in all directions within a space, e.g. a conduit, the exhaust gases from both the outlet of the bypass passage 22 and the outlet of the turbine (i.e. downstream of the turbine wheel 16) of McInerney would nonetheless meet at the inlet of the outlet conduit.  In other words, the diverted exhaust gases and the exhaust gases exiting the turbine of the turbocharger in McInerney both exit to the outlet conduit along the same, i.e. parallel, direction and the exhaust gases in both flows would collectively fill the space within the outlet conduit.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799